        Case: 1:18-mc-00028 Doc #: 1 Filed: 10/27/18 Page: 1 of 4 PAGEID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

GAREY E. LINDSAY, Regional Director of the Ninth
Region of the National Labor Relations Board, For
and On Behalf of the NATIONAL LABOR
RELATIONS BOARD

                              Applicant
               v.                                            Civil No. 1:18-mc-00028

KRISTA KAVANAUGH, AN INDIVIDUAL

                              Respondent

                    APPLICATION FOR ORDER REQUIRING OBEDIENCE
                          TO SUBPOENA AD TESTIFICANDUM

     To the Honorable Judges of the United States District Court for the Southern District of

Ohio:

     The National Labor Relations Board, (Board), an administrative agency of the Federal

Government created pursuant to the National Labor Relations Act, as amended 29 U.S.C.

Sec. 151, et seq., (Act), by its General Counsel and by Eric V. Oliver, Regional Attorney for

Region 9, respectfully applies to this honorable Court, pursuant to Section 11(2) of the Act, for

an order requiring Krista Kavanaugh, an individual, herein referred to as Respondent, to obey the

subpoena ad testificandum issued to her by the Board and duly served upon her in the manner

provided by law. In support of said application, upon information and belief, the Board asserts

as follows:

     (a) This Court has jurisdiction of the subject matter of the proceeding and of Respondent

by virtue of Section 11(2) of the Act (29 U.S.C. 161(2)). That is, the alleged unfair labor

practices and the investigation for which Respondent was subpoenaed to testify occurred within

this judicial district. Further, Respondent resides in Hamilton County, within the jurisdiction of
        Case: 1:18-mc-00028 Doc #: 1 Filed: 10/27/18 Page: 2 of 4 PAGEID #: 2



this Court.

     (b) Pursuant to the provisions of Section 6 of the Act, the Board has issued Rules and

Regulations (Rules), governing the conduct of its operations, which have been published in the

Federal Register [24 F.R. 9095], as provided for in the Administrative Procedure Act [5 U.S.C.

Sec. 522]. This Court may take judicial notice of said Rules by virtue of 44 U.S.C. Sec. 307.

     (c) This application arises as a result of events in an unfair labor practice investigation

currently pending before the Board. The Board process began when an unfair labor practice

charge was filed in Case 9-CA-226011 alleging that PAX Corrugated Products, Inc. (Employer)

violated sections 8(a)(1) and (3) of the Act by maintaining unlawful work rules, unlawfully

interrogating employees about their protected concerted activity, and discharging an employee

for engaging in protected concerted activity. The Employer is a manufacturing company with a

facility located in Lebanon, Ohio. (A copy of the charge and first amended charge are attached

as Exhibit A).

     (d) Pursuant to the provisions of Section 10(a) and Section 11(1) of the Act [29 U.S.C. Sec.

160(a) and Sec. 161(1)], an investigation into the alleged unfair labor practices described above

in paragraph (c) was commenced by the General Counsel of the Board, on behalf of the Board,

under the supervision and direction of the Regional Director for Region 9 of the Board.

     (e) As part of the investigation described above in paragraph (d), evidence was presented to

show that Respondent possessed evidence or information necessary to assist the Regional

Director in the pending investigation.

     (f) On September 14, 2018, a Board Agent telephoned Respondent requesting to meet with

Respondent to obtain an affidavit from her. Respondent refused to cooperate with the

investigation at that time.




                                                                                                    2
        Case: 1:18-mc-00028 Doc #: 1 Filed: 10/27/18 Page: 3 of 4 PAGEID #: 3



     (g) On September 28, 2018, the Board caused to be issued a subpoena ad testificandum,

directed to Respondent, requiring Respondent to attend and provide a sworn affidavit on October

4, 2018, in Cincinnati, Ohio. Said subpoena ad testificandum was issued under the authority of

the Board and in the manner and form provided for in Section 11(1) of the Act and Section

102.31(a) of the Rules. The subpoena ad testificandum was mailed by certified mail via the

United States Postal Service. A cover letter was enclosed with the subpoena inviting Respondent

to contact the Board agent and make alternative arrangements if the time and location listed on

the subpoena to provide the affidavit was inconvenient. (A copy of the cover letter and subpoena

are attached as Exhibits B and C respectively).

     (h) Respondent signed for the subpoena (via USPS certified mail) on October 3, 2018, and

telephoned the Board agent that same day and again refused to comply with it.

     (i) Respondent failed to appear and provide an affidavit on October 4, 2018, as required by

the subpoena.

     (j) Respondent’s unwillingness and/or failure to provide affidavit testimony as required by

the subpoena ad testificandum constitutes contumacious conduct within the meaning of

Section 11(2) of the Act. Furthermore, Respondent’s conduct is preventing the Board from

carrying out its duties and functions under the Act.

     In view of Respondent’s failure to comply with the subpoena, the Board requests:

     (1) That an order to show cause issue directing Respondent to appear before this Court on a

date specified in the order, and to show cause why an order should not issue directing her to

appear before an agent of the Board in Case 9-CA-226011, at a time and place fixed by an agent

of the Board, and to give testimony and answer all questions relevant to the matters in question in

the unfair labor practice proceeding pending before the Board.




                                                                                                  3
        Case: 1:18-mc-00028 Doc #: 1 Filed: 10/27/18 Page: 4 of 4 PAGEID #: 4



     (2) That, after considering any arguments in response to the order to show cause, the Court

issue an order requiring Respondent to appear before an agent of the Board, at a time and place to

be fixed by an agent of the Board, and to give testimony and answer all questions relevant to the

matters in question in the unfair labor practice proceedings before the Board.

     (3) That the applicant, National Labor Relations Board, have such other and further relief

as may be necessary and appropriate.

     Dated: October 27, 2018



                                       /s/ Erik Brinker

                                       Erik Brinker
                                       Attorney for Applicant
                                       Region 9, National Labor Relations Board
                                       3003 John Weld Peck Federal Building
                                       550 Main Street
                                       Cincinnati, Ohio 45202-3271
                                       Phone: (513) 684-3633
                                       Fax: (513) 684-3946
                                       Email: erikbrinker@nlrb.gov
                                       Ohio Bar No. 0092227


Attachments




                                                                                                    4
